Appellant was convicted of assault with intent to murder one J. F. Williams, punishment is two years in the penitentiary.
Appellant was on his way to the gin with a load of cotton on a wagon. Williams drove up behind him in an automobile and signaled for room to pass. Appellant was slow to give any part of the road. Finally Williams passed by, going into a ditch with two wheels of his car. As he went by he said to appellant, "Why in the hell don't you turn out and give me part of the road?" to which appellant replied, "Why in the hell don't you drive around me?" Williams went on to the store after some articles, and returning met appellant and asked him what he had said. Williams claims appellant made no reply except to begin shooting at him (Williams) with a pistol; that after appellant had fired several times he (Williams) fired once at appellant. The latter claimed to be acting in self-defense; that Williams had a pistol when he got out of his car and fired at appellant first. Other witnesses present testified, some supporting Williams' version, and some in part sustaining appellant.
The court charged upon assault with intent to murder, aggravated assault and self-defense in a manner satisfactory to accused. No objections were made to the charge, and no exceptions taken to any proceeding during the trial. The verdict is supported by the evidence, it being the jury's province to determine the conflicts therein.
The judgment is affirmed.
Affirmed.